Citation Nr: 1119478	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability or a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1978, with 23 years and 9 months of prior active service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge during a September 2010 videoconference hearing.  A transcript of the hearing is in the claims file.  

When these issues were previously before the Board in November 2010, they were remanded for additional development.  The case is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated a right knee disability during active duty or as a result of service-connected disability.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated a left knee disability during active duty or as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).

2.  A left knee disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2007, VA informed the appellant of what evidence was required to substantiate his claims for direct service connection, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case with respect to direct service connection was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of this claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case with respect to direct service connection. 

The Veteran has not been provided VCAA notice for secondary service connection.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the secondary service connection claims, and that he was not prejudiced thereby.  In this regard, the Board notes that in a February 2009 VA Form 9 the Veteran himself made assertions as to secondary service connection.  Thus, he has actual knowledge of the information and evidence necessary to substantiate a secondary service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the Veteran has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (including some obtained pursuant to the Board's November 2010 remand), VA and private post-service medical records, the transcript of a September 2010 hearing before the undersigned Acting Veterans Law Judge, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA conducted a VA examination in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file and the results of the current examination.  It considers all of the pertinent evidence of record, and provides a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board notes that its November 2010 remand erroneously stated that the inservice motor vehicle accident occurred in May 1964.  Further review of the Veteran's service treatment records discloses that the accident occurred in August 1964.  Although the March 2011 VA examination report uses May as the month of the accident, it is clear from the examiner's report that he or she reviewed the Veteran's service treatment records and the use of an incorrect month does not lessen the probative value of the VA examiner's opinions.  

In April 2011 correspondence, the Veteran indicated that he did not have any additional evidence regarding his appeal, and requested that his case be forwarded to the Board immediately.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran testified during the September 2010 hearing that his current knee disabilities were related to injuries incurred in a 1964 automobile accident while on active duty.  In February 2009, the Veteran additionally implied that his arthritis of the knees was secondary to his service-connected residuals of a right ankle fracture.

The Veteran's service treatment records show that in February 1953 he complained of knee pain.  A March 1953 consultation report notes that the Veteran had been to sick call six times that month complaining of pain in his lower right leg, knees and feet.  On examination, there was no evidence of incompetent circulation, either arterial or venous.  The Veteran was in an automobile accident in August 1964, resulting in an abrasion of the left knee.  The report of a May 1968 medical examination identifies a surgical scar of the right leg.  

The report of the Veteran's November 1978 separation medical history provides that he denied a "trick" or locked knee, as well as bone, joint or other deformity.  The Physician's Summary section contains no pertinent summary or elaboration.  The report of the Veteran's November 1978 separation medical examination provides that his lower extremities were normal on clinical evaluation, other than the right ankle, and identifies no pertinent diagnoses or defects.  

The veteran's post-service medical records are negative for arthritis within one year of his separation from service.  Therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In fact, the post-service evidence is negative for any indication of a right of left knee disorder for many years after the Veteran's separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's private post-service medical records show that in August 1997 he reported problems with the left knee for a long time, worse the past four to five weeks.  He stated that he did not know of any injury to the knee.  He stated that it may have started when he worked for Goodyear.  The impression was degenerative arthritis of the left knee.  In September 2005, he complained that his right knee had been bothering him.  The pertinent assessment was osteoarthritis of the right knee.  In June 2008, plans were discussed for a right knee replacement.  

The report of a March 2011 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The pertinent diagnosis was total knee replacement, right knee; and arthritis, left knee.  The examiner expressed the opinions that: (1) it was less likely as not, less than 50/50 probability, that any current disorder of the right or left knee was causally related to any inservice injury, to include the May (sic) 1964 automobile accident or any injury resulting in the surgical or traumatic scar of the right leg noted in May 1968; (2) it was less likely as not, less than 50/50 probability, that any current disorder of the right or left knee was causally related to the Veteran's service-connected right ankle disability; (3) it was less likely as not, less than 50 percent probability, that any current disorder of the left knee was causally related to any right knee disorder.  

As a rationale, the examiner explained that the Veteran did not report a trauma to the right lower leg that resulted in the scar that could be associated with any gait abnormality or injury that would contribute to subsequent right or left knee injury.  The examiner reviewed the Veteran's right ankle history and noted that there was no report or evidence on examination of a significant gait abnormality that would result in a significant functional abnormality of the right or left knee to contribute to injury to the knees.  The examiner noted that the Veteran did have a subsequent fall from a ladder at home with a fracture of the calcaneus that was a significant injury.  On current examination, the Veteran did not have tenderness, swelling, crepitus or instability that would cause the examiner to see a current disability contributing to problems with the right or left knee.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claims.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the March 2011 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's right or left knee disorders to his active duty or his service-connected right ankle disability.

As service connection for a right knee disability is denied by this decision, service connection for a left knee disability secondary to the right knee is not warranted.  38 C.F.R. § 3.310(a).

The Board is aware of the Veteran's own allegations.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnose himself with a right or left knee disability; state that any right or left knee symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current right or left knee disability is etiologically related to his service or his service-connected right ankle disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Similarly, the Board finds that the Veteran's assertions as to continuity of right or left knee symptomatology since service are less than credible.  Id.  While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (showing that at separation he denied a "trick" or locked knee, as well as bone, joint or other deformity) and the post-service medical records (containing no evidence of pertinent complaints, symptoms, findings or diagnoses for decades after separation; containing no evidence that when seeking private medical care he ever reported continuity of right or left knee symptomatology since service, or even reported an inservice injury; containing an August 1997 private medical report that he did not know of any injury to the left knee but it might have started when he worked for Goodyear; and containing the March 2011 negative VA medical opinion) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability, or a left knee disability, to include as secondary to right knee disability or a service-connected right ankle disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected right ankle disability, is denied.

Service connection for a left knee disability, to include as secondary to right knee disability or a service-connected right ankle disability, is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


